Citation Nr: 0107524	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to April 
1977;.

By a rating action dated in November 1977 the Department of 
Veterans Affairs (VA) regional office (RO) in Roanoke, 
Virginia denied service connection for a left knee 
disability.  The veteran was notified of the service 
connection denial by a letter dated in November 1977, 
however, he failed to file a timely appeal therefrom and that 
action became final.  38 U.S.C.A. § 4005; 38 C.F.R. 
§ 19.129(a) (1977).

In August 1993, the veteran requested that his claim of 
entitlement to service connection for a left knee disability 
be reopened.  By rating action dated in February 1994 the RO 
denied the veteran's request to reopen the claim of 
entitlement to service connection for a left knee disability.  
The veteran was notified of the RO's decision by a letter 
dated in March 1994; however, he failed to file a timely 
appeal therefrom and that action became final.  38 C.F.R. 
§§ 20.302, 20.1103 (2000).

Recently, the veteran submitted additional evidence to reopen 
his claim for entitlement to service connection for a left 
knee disability.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the RO, wherein the veteran's request to 
reopen his claim of service connection for a left knee 
disability was denied. 

In January 2001, a travel board hearing was held at the RO 
before N. R. Robin, who is the member of the Board rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disability was denied by a rating decision dated in November 
1977; the veteran did not appeal this denial.

2.  The request to reopen the claim of entitlement to service 
connection for a left knee disability was denied by a rating 
decision dated in February 1994; the veteran did not appeal 
this denial.

3.  Evidence added to the record since February 1994 includes 
evidence that is relevant and probative to the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A February 1994 rating decision that denied the veteran's 
request to reopen the claim of entitlement to service 
connection for a left knee injury is final. 38 U.S.C.A. 
§§ 1110, 1131, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (2000).

2.  Evidence received since the February 1994 rating decision 
is new and material and the claim of entitlement to service 
connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1977 rating decision denied the veteran's claim of 
entitlement to service connection for a left knee disability.  
Although the veteran was given written notification of this 
determination that same month, a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final.  38 U.S.C.A. § 4005 (1977); 38 C.F.R. § 19.129(a).  A 
February 1994 rating decision denied the veteran's request to 
reopen the claim of entitlement to service connection for a 
left knee disability.  Although the veteran was given written 
notification of this determination in March 1994, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.303, 20.302(a), 20.1103.

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

At the time of the RO's February 1994 rating decision, the 
evidence for consideration was the same evidence before the 
RO in November 1977, which consisted of service medical 
records, a September 1977 VA examination report, and a 
statement from the veteran received in October 1977.  The 
service medical records include enlistment examination and 
medical history reports, which are negative for complaints or 
findings of a left knee disability; a discharge examination 
report in which an abnormal response was recorded for 
identifying body marks, scars, tattoos, and was only 
described as "left knee" by the examiner; and a medical 
history report completed prior to discharge in which the 
veteran marked the "yes" box in response to "trick" or 
locked knee and in which he stated that he had a left knee 
injury in Yemen.  

A September 1977 VA examination report shows the veteran 
stated that shortly after service his left knee collapsed at 
work while carrying a heavy bolt of cloth and that he 
received treatment for his knee at the VA hospital in Salem.  
He complained of frequent collapse of the left knee and a 
popping sensation within the left knee on flexion and 
extension.  There was no history of the left knee locking.  
Following examination diagnoses were chronic sprain of the 
left knee and chondomalacia of the left knee.  

The letter from the veteran received in October 1977 states 
he was injured in Yemen in 1977 and that he received 
treatment on board USS Donald B. Beary by an E-4.  

Additional evidence submitted by the veteran in an effort to 
reopen his claim included a letter from the veteran received 
in August 1993 that states he was released from service with 
a left knee injury and that he was treated several times at 
the Salem VA hospital.  Upon consideration of this evidence, 
the RO denied the veteran's request to reopen the claim of 
entitlement to service connection for a left knee disability 
on the basis that there was no new and material evidence.  
The February 1994 RO decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.

A review of the evidence submitted since February 1994 shows 
that testimony given in a January 2001 travel board hearing 
is new and material.  During his testimony he stated that he 
first hurt his knee while playing volleyball and that it 
"locked up or something."  After he presented himself to 
his corpsman, who checked his knee, a bandage was placed on 
it.  He also stated, "I just had a few pains and stuff 
regarding my knee during the time of my service."  He 
testified that in that the weeks that followed his injury 
there was a little bit of swelling and that he could feel a 
"bone irregularity" in his knee.  He testified that since 
1977 he mostly treated his knee himself, but that he did 
receive treatment for his knee after service from Dr. Walker.  
He more recently received treatment from Drs. Barry and 
Donnelly at which times he may have had complaints about his 
left knee, although he did not specifically seek treatment 
for it.  He testified that he had his knee X-rayed after 
service through an unspecified VA facility.  He stated that 
he had X-rays in 1977 because he went into the Naval Reserve 
after being discharged from the Navy.  He also testified that 
while he was in the Reserve he received physical examinations 
and reported problems with his knee.  He testified that his 
knee has worsened since service.  He stated that his knee was 
stiff in the morning and that if he sat for a while or 
crossed his legs it would tighten up.  These statements, 
which addressed the symptomatology of his left knee, noted 
continued knee pain in service and pain that worsened in the 
years since service.  These statements were not previously of 
record and the information contained therein cannot be said 
to be redundant.  Further, the statements are relevant to and 
probative of the issue at hand because they provide evidence 
of continuity of symptomatology.  See 38 C.F.R. § 3.304(b) 
(2000). 

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.  

However, for the reasons set forth in the Remand below, 
additional development is warranted consistent with the 
requirement of VA's duty to assist, pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 


ORDER

Insofar as new and material evidence has been submitted, the 
claim of entitlement to service connection for a left knee 
disability is reopened.  To this extent the appeal is 
granted. 


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for a left knee disability.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Specifically, the RO stated in a November 1977 rating 
decision that the veteran's service medical records were 
incomplete at the time of its decision.  The Board notes that 
additional service medical records have not been added to the 
file since that decision.  The veteran served in the Naval 
Reserve from the time he was discharged from the Navy in 
April 1977 to October 1980.  He testified during his travel 
board hearing in January 2001 that X-rays were taken of his 
left knee when he entered the Reserve, he had physical 
examinations while in the Reserve, and that he also 
complained of left knee pain.  A review of the file reveals 
that there are no medical records from the Naval Reserve.  In 
light of the foregoing, the RO should take appropriate action 
with respect to this information including making a 
supplemental request to the National Personnel Records Center 
(NPRC) or other official sources for additional service 
medical records.  In the event such records cannot be 
located, such fact should be documented by the appropriate 
official.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(c)).  See also Hayre v. West, 188 F. 3rd 
1327, 1331 (Fed. Cir. 1999). 

The veteran submitted a letter in September 1993 that states 
he was treated on several occasions at the Salem VAMC.  The 
only record on file from the Salem VAMC is a September 1977 
VA examination report and there is no indication that 
additional records were requested by the RO.  Since VAMC 
records are within the Secretary's control, and could 
reasonably be expected to be part of the record, they are 
deemed to be constructively part of the record on appeal and 
must be obtained.  Dunn v. West, 11 Vet. App. 462, 466 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, the veteran stated during a January 2001 travel 
board hearing that he received treatment after service from a 
Dr. Walker( currently retired) for his left knee disability.  
He also stated that he more recently received treatment from 
Drs. Barry and Donnelly at which times he may have mentioned 
his left knee pain.  A review of the file reveals the RO did 
not attempt to obtain these records.  Thus, these medical 
records should be requested on Remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take all appropriate 
action with respect to securing the 
veteran's complete service medical 
records to include Naval Reserve records.  
Such action should include making a 
supplemental request to the NPRC or other 
sources and documenting the efforts to 
obtain such records.  If the RO is unable 
to obtain all relevant records, the 
appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
residuals of a left knee disability 
following service.  Such inquiry should 
specifically make reference to the Salem 
VAMC and Drs. Walker, Barry, and 
Donnelly.  After securing the necessary 
releases, the RO should request copies of 
any medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.

3.  In the event that the action taken 
above suggests the need for additional VA 
examination to clarify the diagnosis 
and/or etiology of any currently existing 
left knee disorder, such should be 
obtained prior to appellate review.  It 
is necessary that the examiner be given 
the opportunity to review the claims 
folder prior to conducting such 
examination.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000) and VBA Fast Letter 
01-13 (February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
claim of service connection for a left 
knee disability taking into consideration 
all of the evidence of record.  If the 
benefit sought by the veteran continues 
to be denied, he must be furnished a 
supplemental statement of the case and be 
allowed a reasonable amount of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. R. Robin
	Member, Board of Veterans' Appeals

 



